Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 12, 2022

The Court of Appeals hereby passes the following order:

A22A1108. JOHNSON v. THE STATE.

      On March 8, 2018, Rodriquez Johnson was convicted of armed robbery,
aggravated assault, simple battery, possession of a firearm during the commission of
a crime, and possession of a firearm by a convicted felon. Johnson filed a motion for
new trial, which the trial court denied on July 8, 2020. He did not file a timely notice
of appeal from that judgment.
      One year later, on July 8, 2021, Johnson moved for an out-of-time appeal,
asserting that the order denying his motion for new trial had not been sent to defense
counsel’s correct address and that neither he nor counsel received actual notice of the
court’s ruling during the original appeal window. Johnson thus argued that he had
“‘an excuse of constitutional magnitude for failing to file a timely direct appeal.’” The
trial court granted the motion for out-of-time appeal on January 20, 2022, and this
appeal followed.
      We are constrained to find that we cannot consider the merits of Johnson’s
appeal. In Cook v. State, __ Ga. __ (Case No. S21A1270, decided March 15, 2022),
the Supreme Court of Georgia eliminated the judicially created out-of-time appeal
procedure, concluding that a trial court is “without jurisdiction to decide [a] motion
for out-of-time appeal” on the merits because “there was and is no legal authority for
motions for out-of-time appeal in trial courts.” Id. at ___ (5). This holding applies to
“all cases that are currently on direct review or otherwise not yet final.” Id. Moreover,
“pending and future motions for out-of-time appeals in trial courts should be
dismissed, and trial court orders that have decided such motions on the merits . . .
should be vacated if direct review of the case remains pending or if the case is
otherwise not final.” Id. at ___ (4).
      As required by Cook, therefore, the trial court’s January 20, 2022 order
granting Johnson’s motion for out-of-time appeal is hereby VACATED, and this case
is REMANDED for entry of an order dismissing the motion. If Johnson believes that
he was unconstitutionally deprived of his right to appeal, he may be able to petition
for a writ of habeas corpus to pursue relief for that claim, along with any other claims
alleging deprivation of his constitutional rights in the proceedings that resulted in his
conviction. See OCGA § 9-14-41 et seq.; Cook, supra at ___ (5) (“Cook’s remedy,
if any, lies in habeas corpus.”). Johnson should be aware of the possible application
of the restrictions that apply to such habeas corpus filings, such as the time deadlines
provided by OCGA § 9-14-42 (c) and the limitation on successive petitions provided
by OCGA § 9-14-51.




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/12/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.